Milonas, J.,
dissents in part in a memorandum as follows: In my opinion, the determination being appealed herein should be confirmed in its entirety and the petition denied. The review of an administrative decision is strictly circumscribed by the legal requirement that an agency’s fact finding must be *334upheld if it is supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Applying that standard to the instant situation, the administrative determination in this matter was clearly predicated upon substantial evidence. There is no basis here for amending even in part respondent’s ruling.